Citation Nr: 1810622	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-31 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether the creation of an overpayment of Department of Veterans Affairs improved pension benefits in the calculated amount of $44,090.00 was proper.  

2.  Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs improved pension benefits in the calculated amount of $44,090.00.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1976.  

In March 2013, the Department of Veterans Affairs (VA) proposed to retroactively terminate payment of the Veteran's VA improved pension benefits effective October 1, 2009, due to his receipt of Social Security Administration (SSA) benefits.  In June 2013, VA implemented the proposed reduction.  In July 2013, VA's Debt Management Center informed the Veteran of an overpayment of VA improved pension benefits in the calculated amount of $44,090.00.  In July 2013, the Veteran submitted both a notice of disagreement with the creation of the debt and a request for waiver of recovery of the overpayment in the calculated amount.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Agency of Original Jurisdiction's Committee on Waivers and Compromises which denied waiver of recovery of the overpayment of VA improved pension benefits in the calculated amount of $44,090.00.  In April 2016, the Agency of Original Jurisdiction partially restored the Veteran's VA improved pension benefits from October 1, 2009, to April 30, 2010.  The Veteran appeared at a July 2017 videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  


REMAND

In July 2013, the Veteran was informed of an overpayment of improved VA pension benefits in the calculated amount of $44,090.00.  In July 2013, the Veteran submitted a timely notice of disagreement with the creation and the calculation of the debt.  The Veteran has not been issued a statement of the case which addresses the creation and the calculation of the overpayment of VA improved pension benefits in the calculated amounts of $44,090.00.  In April 2016, the Agency of Original Jurisdiction partially restored the Veteran's VA improved pension benefits from October 1, 2009, to April 30, 2010.  The evidence does not show that the debt has been recalculated.  The Board finds that a paid-due audit is needed to determine the amount of any overpayment.

Where a Veteran has submitted a timely notice of disagreement with an adverse decision and the Agency of Original Jurisdiction has not subsequently issued a statement of the case addressing the issue, the Board must remand the issue to the Agency of Original Jurisdiction for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Further, when a debtor requests waiver of an overpayment and also asserts that the underlying debt is invalid, the VA must resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

In reviewing the record, the Board observes that the Veteran's complete July 2013 notice of disagreement and the statement of the case addressing the issue of waiver of recovery of the overpayment in the calculated amount issued to the Veteran have not been incorporated into the record.  Appropriate action should be undertaken to associate both the complete notice of disagreement and the statement of the case with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the Veteran's complete July 2013 notice of disagreement and the statement of the case addressing the issue of waiver of recovery of the overpayment in the calculated amount issued to the Veteran.  

2.  Conduct a paid-due audit to determine the amount of any overpayment of improved pension benefits.

3.  Issue a statement of the case which addresses the issue of the creation and the calculation of the overpayment of VA improved pension benefits in the calculated amount of $44,090.00.  Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal if he wants appellate review of that issue.  If a timely substantive appeal is received, return the claim to the Board.  

4.  Then readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

